Exhibit Jee Sam Choo’s Letter of Resignation As A Director Choo Jee Sam, 41, Jalan Bidor, Taman Summit, 41300 Klang, Selangor, Malaysia September 23, 2009 The Secretary, Mezabay International Inc. (Formerly, Cardtrend International Inc.) 800 5th Avenue #4100, Seattle WA 9810 U.S.A. Dear Sir/Madam, Re: Notice of Resignation as Director This is to give you notice that I hereby resign as a Director, Chairman of the Board of Directors and Member of the Audit Committee of Mezabay International Inc. (“Corporation”) with effect from September 23, 2009. I have no disagreement with the Corporation and I wish the Corporation all the best. Yours Faithfully, CHOO JEE SAM Choo Jee Sam Malaysia
